DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/20 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, and 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,391,043 (hereafter ‘043) in view of Noguchi (US 7,241,503).
‘043 claims an absorbent effect pigment having the same layer structure as presently claimed in claims 1, 29 and 32 as well as process of forming the pigment structure (see ‘043: claims 1, 18, and 26).  ‘043 claims the spacer layer having a standard deviation of a 
While ‘043 discloses absorbent effect pigment, ‘043 fails to explicitly disclose that the pigment is a red effect pigment with a hue angle as presently claimed.
Noguchi discloses a red effect pigment comprising a nonmetallic substrate in platelet form and a coating applied to the substrate, wherein the coating comprises metal oxide or metal oxide hydrate, the metal ions of the metal oxide comprises at least two different metal ions selected from Fe, Sn, Ti, and Zr (Abstract, col. 5, line 55 – col. 6, line 32).  Although Noguchi discloses iron ions, Noguchi fails to explicitly disclose that the proportion of iron ions totals at least 17 wt.% based on the total weight of the red effect pigment and the hue as presently claimed.  However, Noguchi discloses that by using Fe salt abundantly, it is further possible to obtain iridescent pigments showing interference colors with reddish masstones (col. 7, lines 50-55) and that the amount of aqueous solution of metal salt added is directly related to the greatest chroma of the desired interference color (col. 7, lines 64-67).  Therefore, the amount of Fe salt and hue is a result effective variable.  A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  Thus, it would have been obvious to modify ‘043 effect pigment to be of a red effect pigment with the claimed hue, as suggested by Noguchi, in order to obtain the greatest chroma of a desired interference color.  

s 1-3, 5-7, and 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,799,432 (hereafter ‘432) in view of Noguchi (US 7,241,503).
‘432 claims an absorbent effect pigment having the same layer structure as presently claimed in claims 1, 29 and 32 as well as process of forming the pigment structure (see ‘032: see all claims).  ‘432 claims the spacer layer having a spacer height of claim 7 of presently claim 29 of standard deviation of a relative height, which are obvious variant of one another with slight optimization of ranges. ‘432 claims the network density of presently claim 1 at claim 1 and the relative connections per micrometers as claimed in claims 22-24.
While ‘432 discloses absorbent effect pigment, ‘432 fails to explicitly disclose that the pigment is a red effect pigment with a hue angle as presently claimed.
Noguchi discloses a red effect pigment comprising a nonmetallic substrate in platelet form and a coating applied to the substrate, wherein the coating comprises metal oxide or metal oxide hydrate, the metal ions of the metal oxide comprises at least two different metal ions selected from Fe, Sn, Ti, and Zr (Abstract, col. 5, line 55 – col. 6, line 32).  Although Noguchi discloses iron ions, Noguchi fails to explicitly disclose that the proportion of iron ions totals at least 17 wt.% based on the total weight of the red effect pigment and the hue as presently claimed.  However, Noguchi discloses that by using Fe salt abundantly, it is further possible to obtain iridescent pigments showing interference colors with reddish masstones (col. 7, lines 50-55) and that the amount of aqueous solution of metal salt added is directly related to the greatest chroma of the desired interference color (col. 7, lines 64-67).  Therefore, the amount of Fe salt and hue is a result effective variable.  A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 7,241,503).
Regarding claim 32, Noguchi discloses a red effect pigment comprising a nonmetallic substrate in platelet form and a coating applied to the substrate, wherein the coating comprises metal oxide or metal oxide hydrate, the metal ions of the metal oxide comprises at least two different metal ions selected from Fe, Sn, Ti, and Zr (Abstract, col. 5, line 55 – col. 6, line 32).  Although Noguchi discloses iron ions, Noguchi fails to explicitly disclose that the proportion of iron ions totals at least 17 wt.% based on the total weight of the red effect pigment and the hue as presently claimed.  However, Noguchi discloses that by using Fe salt abundantly, it is further possible to obtain iridescent pigments showing interference colors with reddish masstones (col. 7, lines 50-55) and that the amount of aqueous solution of metal salt added is directly related to the greatest chroma of the desired interference color (col. 7, lines 64-67).  Therefore, the amount of Fe salt and hue is a result effective variable.  A person having ordinary skill in the art before 
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the amount of iron ions which therefore contributes to a reddish color hue within the claimed range, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the amount of Fe ions and hue dependent on what the end use of the pigment was used for. 
Furthermore, Noguchi discloses that the spacer layer comprises small degree of porosity (col. 9, lines 41-58), which would encompass minimally 2 connections and 2 cavities, which thereby reads upon claimed comprising connections and cavities.
Regarding the limitation “the effect pigment is obtainable by…”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with 
Regarding claim 33, Noguchi discloses the material of the nonmetallic substrate as claimed (col. 2, lines 55-59).

Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered and are persuasive in light of applicant’s Second Declaration of Günter Kaupp, Ph.D. under 37 CFR 1.132 filed November 2, 2020.  It is sufficient to overcome the rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Noguchi (US 7,241,503).  
Newly filed claim 32 broadly claimed a spacer layer that includes connections and cavities and a product by process limitation in producing the effect pigment.  For the reasons set forth above, the product by process limitation does not give patentable weight.  As for the broadly claimed spacer layer comprising “connections and cavities”, the rejection of Noguchi still applies.  The mere disclosure that Noguchi discloses porosity is present in the spacer layer, wherein it inherently comprises void spaces in a material, the structure of Noguchi’s spacer layer would comprises the broadly claimed “connections and cavities” (minimally 2 connections and 2 cavities).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785